DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites:
39.  The air purifying system of claim 1, wherein the airflow path includes an entry airflow path between the air inlet through which the air enters the housing and the air purifying sub-system;
wherein the sensor includes an inlet air quality sensor and an outlet air quality sensor both disposed in or on the housing that contains the air purifier mechanism of the air purifying system,
wherein the inlet air quality sensor is configured to measure the air quality parameter of the air entering the housing via the entry airflow path and the air inlet to generate inlet air quality data;
an air quality parameter of the purified air exiting the housing via the exit airflow path and the air outlet to generate outlet air quality data; and
wherein the controller is operatively connected to the inlet air quality sensor and the outlet air quality sensor.  Emphasis added.

Claim 39 is indefinite, because it is unclear if the following terms are the same as those listed in claim 1.
“inlet air quality data” 
“air quality parameter of the purified air exiting the housing via the exit airflow path”
“outlet air quality data”
To overcome this rejection, claim 39 could be rewritten as:
39.  The air purifying system of claim 1, wherein the airflow path includes an entry airflow path between the air inlet through which the air enters the housing and the air purifying sub-system;
wherein the sensor includes an inlet air quality sensor and an outlet air quality sensor both disposed in or on the housing that contains the air purifier mechanism of the air purifying system,
wherein the inlet air quality sensor is configured to measure the air quality parameter of the air entering the housing via the entry airflow path and the air inlet to generate the inlet air quality data;
wherein the outlet air quality sensor is configured to measure [[an]] the air quality parameter of the purified air exiting the housing via the exit airflow path and the air outlet to generate the outlet air quality data; and
wherein the controller is operatively connected to the inlet air quality sensor and the outlet air quality sensor.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective fiZhaong date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. PatentabiZhaoty shall not be negated by the manner in which the invention was made.

The factual inquiries for estabZhaoshing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the appZhaocation indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–5, 9–11, 14, 35, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., CN 103912964 A1 in view of Jousma et al., WO 2016096786A12.
Claims 6–8 rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Jousma and in further view of Fadell et al., US 2012/0125592 A1.
Claim 1–5, 9–11, 14, 35, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., CN 103912964 A in view of Jousma et al., WO 2016096786A1.
Regarding claim 1, Zhao discloses an air purifying device.  See Zhao, p. 2.  The air purifying device comprises a housing.  Id.  The housing comprises an airflow path between an inlet configured to receive ambient air and an outlet configured to deliver ambient air.  Id.
  The housing also comprises a filter element, an inlet fan, and a motor used to drive the inlet fan to move air through the airflow path between the inlet and the outlet.  See Zhao, p. 2.  These components collectively correspond to the “air purifier mechanism.”  Id.  The filter element corresponds to the “air purifying sub-system,” the inlet fan is the “fan” and the motor is the “drive mechanism.”  Id.  
 The filter element is disposed in the airflow path between the inlet and the outlet.  See Zhao, p. 2.  The filter element is configured to remove contaminants present in the ambient air passing through the housing.  Id.  
The airflow path includes an exit airflow path between the filter element and the outlet for delivering the purified air—which is the air path between the filter element and the outlet of the air purification device.  See Zhao, p. 2.
The air purification system also comprises an entry detection unit and an outlet detection unit, disposed within the housing.  See Zhao, p. 2.  Collectively, these detection units correspond to the “sensor.”  The entry detection unit is configured for detecting the quality of air entering the air purification device to generate inlet air quality Id.  The outlet detection unit is configured for detecting the quality of air exiting the air purification device to generate outlet air quality data.  Id.  
The air purification system further comprises an analyzing unit (the “controller”).  See Zhao, p. 2.  The Examiner takes official notice that the analyzing unit comprises one or more processors, because a person of ordinary skill in the art would understand that the analyzing unit is a computer.  See MPEP 2144.03.  The analyzer unit is operatively connected to the entry detection unit and the outlet detection unit.  See Zhao, p. 2.  The analyzing unit is configured to receive the data from the entry detection unit and the outlet detection unit, and compare this data with their set threshold values.  Id.  The analyzing unit determines whether to increase or decrease the speed of the fan based on the comparison, and directs the fan to increase or decrease its speed after the comparison is made.  Id.  
Zhao differs from claim 1, because it does not disclose that the air purification device is configured to removably receive a plurality of different types of filter elements, with a detection sensor used to detect the type of filter element received, as required by the claim.
However, Jousma discloses an air purifier comprising an air purifier filter unit and an identifier used to determine the type of filter unit installed in the air purifier.  See Jousma p. 4, ll. 6–20.  The air purifier also comprises a master control unit (MCU) which receives the information from the identifier.  Id. at p. 6, ll. 11–15.  The MCU sets a predetermined threshold range corresponding with outlet air quality data in response to the detected type of filter unit—because the system adjusts the fan speed depending on the type of filter installed, recognizing that the system should operate with a higher Id. at p. 14, ll. 20–25.
Jousma’s system is beneficial, because it allows the air purifier to use different types of filters, depending on the contaminant being removed.  See Jousma p. 14, ll. 11–14.  
It would have been obvious to modify Zhao’s air purification device, in view of Jousma, to achieve these benefits.  With this modification, Zhao’s analyzing unit would set the threshold value for the air quality detected by the outlet detection unit, in response to the detected type of filter element, because the system adjusts the fan speed depending on the type of filter installed, recognizing that the system should operate with a higher degree of efficiency when using some filter types compared to others, in view of Jousma.
Claim 2 requires for the system of claim 1, the controller is configured to determine, based on the comparison, that one or more components of the air purifying system are not functioning in accordance with a predetermined criteria, and determine a cause as to why the one or more components of the air purifying system are not functioning in accordance with the predetermined criteria.
Zhao’s analyzing unit uses the comparison to determine whether system is functioning to produce an efficiency at an acceptable value.  See Zhao, p. 2.  The analyzing unit is able to determine that the fan speed is not at the required level to produce the desired efficiency, because the fan speed is adjusted to achieve the desired efficiency.  Id
Additionally, Zhao discloses that its air purifier comprises a display unit that informs the user if the device needs maintenance, based on the comparison of the data generated by the entry and outlet detection units.  See Zhao, ps. 2, 3 (see e.g., bullet (8) on p. 3).  
Claim 3 requires for the system of claim 2, the controller is configured to display to a user that the one or more components of the air purifying system are not functioning in accordance with the predetermined criteria.  Claim 4 requires for the system of claim 2, the controller is configured to produce an alarm in response to the determination that the one or more components of the air purifying system are not functioning in accordance with the predetermined criteria.
Zhao teaches these features because the display unit informs the user whether or not to carry out a maintenance operation of the purification device.  See Zhao, p. 3 (bullet (8)).  The information generated by the display unit is an “alarm” under the broadest reasonable interpretation standard.
Claim 5 requires that the device of claim 1 further comprises an ambient air sensor configured to measure an air quality parameter of the ambient air in a predetermined area proximate the air purifying system to generate surrounding air quality data.
Zhao fails to teach this feature.
However, the air purifier in Jousma comprises an external sensor, provided for detecting environmental conditions.  See Jousma p. 6, ll. 23–29.  The information generated by this sensor is used to determine the applicability of the filter unit to the environmental condition where the air purifier is located.  Id.  In this way, the air purifier Id.  
It would have been obvious for Zhao’s air purification device to comprise Jousma’s external sensor, to ensure that the operator is using the proper type of filter, based on the environment where the air purifier is located.
Claim 9 requires that the system of claim 1 further comprises a user interface operatively connected to the air purifying system to control the operation of the air purifying system.  The user interface is positioned at a remote location from the air purifying system.
Zhao’s air purifier comprises a display unit, which is a “user interaction device” operatively connected to the air purifier to control operation of the system.  Zhao p. 3.  
It would have bene obvious for Zhao’s display unit to be positioned at a remote location from the air purifier, because this would merely represent making separable otherwise integrated parts, with no change in function.  See MPEP 2144.04(V)(C).  A person of ordinary skill in the art would have understood how to make this modification, because the Fig. 3 embodiment of Jousma illustrates an air purifier with a user interface 22 located at a remote location from the filter unit 12.  See Jousma Fig. 3, p. 6, ll. 1–8.
Claim 10 requires that for the system of claim 9, the user interface includes a sensor device configured to measure an air quality parameter of the ambient air in a predetermined area proximate the user interface to generate surrounding air quality data.  Claim 11 requires that for the system of claim 10, the controller is configured to operate the air purifying system based on the generated surrounding air quality data to ensure the air quality of the ambient air in the predetermined area proximate the user Claim 14 requires that for the system of claim 9, the sensor system configured to sample air from multiple locations of the air purifying system.
Zhao fails to teach these features.
However, the air purifier in Jousma comprises external sensors, provided for detecting environmental conditions.  See Jousma p. 6, ll. 23–29.  The information generated by the sensors is used to determine the applicability of the filter unit to the environmental condition where the air purifier is located.  Id.  In this way, the air purifier can advise the operator to use a different filter unit, if it is not suited for the environment.  Id.  
It would have been obvious for Zhao’s air purification device to comprise Jousma’s external sensors, to ensure that the operator is using the proper type of filter, based on the environment where the air purifier is located.
Claim 35 requires for the system of claim 1, the controller is configured to determine the corresponding predetermined threshold ranges, using previously obtained inlet air quality data and outlet air quality data from a plurality of air purifying systems.  The controller is also configured to obtain subsequent inlet air quality data and outlet air quality data from the plurality of air purifying systems, and continuously modify the corresponding predetermined threshold ranges based on the subsequent inlet air quality data and the outlet air quality data.
Zhao fails to disclose how the threshold values are determined.
However, Jousma discloses its air purifier is connected to the internet, with the air purifier looking up the operational criteria for the particular filter type from a look up See Jousma p. 11, ll. 5–17.  A person of ordinary skill in the art would understand that the values in the lookup able are based on previously obtained data from similar filters, operating in other air purifiers.  Additionally, data for a particulate filter type can be updated.  Id. p. 6, ll. 30–33.  This allows the performance of the air purifier to be continuously improved, as new data become available.
It would have been obvious for Zhao’s air purifier to be continuously updated from lookup tables on the internet, in view of Jousma, in order to allow the performance of the air purifier to be continuously improved, as new data becomes available.  With this modification, the threshold values used by the analyzing unit would be continuously modified.
Regarding claim 39, Zhao’s airflow path includes entry airflow path between the inlet through which the air enters the housing and the air purifying subsystem—which is the airflow path between the inlet and the filter element.  See Zhao p. 2.  
The entry detection unit is the “inlet air quality sensor” and the outlet detection unit is the “outlet air quality sensor.”  See Zhao p. 2.  Both detection units are disposed in or on the housing.  Id.  
The entry detection unit is configured to measure the air quality parameter of the air entering the housing via the entry airflow path and the air inlet to generate the inlet air quality data.  See Zhao p. 2.
The outlet detection unit is configured to measure the air quality parameter of the purified air exiting the housing via the exit airflow path and the air outlet to generate the outlet air quality data.  See 
The analyzing unit is operatively connected to the entry and outlet detection units.  See Zhao p. 2.
Claim 42 requires for the system of claim 39, the inlet air quality sensor is mounted in the entry airflow path and the outlet air quality sensor is mounted in the exit airflow path.
In Zhao, the entry detection unit is mounted in the entry airflow path, and the outlet detection unit is mounted in the exit airflow path, because these sensors measure the quality of the air entering and exiting the air purifier.  See Zhao p. 2.  
Claims 6–8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., CN 103912964 A in view of Jousma et al., WO 2016096786A1 and in further view of Fadell et al., US 2012/0125592 A1.
Claim 6 requires that the air purifying system of claim 1 further comprises a motor speed sensor configured to sense operating speed of the motor and produce motor speed-related data and a motor current sensor configured to sense the current drawn by the motor and produce motor-current related data.  Claim 7 requires that for the system of claim 6, the controller is configured to receive the motor current-related data and motor speed-related data, and compare the motor speed-related data and the motor current-related data with corresponding predetermined threshold ranges.  Claim 8 
Zhao in view of Jousma fails to teach this feature.  
However, Fadell teaches that measurements of fan speed, such as by measuring voltage and/or current associated with the fan, can be used as an indication of air restriction due to filter clogging.  Fadell [0035]. A person of ordinary skill in the art would understand that in Fadell, the fan speed and current are compared to a threshold to determine whether the filter is clogged. 
It would have been obvious the measure the speed and current drawn by Zhao’s fan motor, with this measurement compared to a threshold, to determine whether the filter element is clogged.  
Claim Rejections - 35 USC § 101
Claims 2–4 and 6–8 are patent ineligible under 35 U.S.C. 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

There are two criteria for subject matter eligibility.  MPEP 2106(I).  First, the claimed invention must be to one of the four statutory categories—a process, machine, manufacture, or composition of matter.  Id.   Second, the claimed invention must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the judicial exception.  Id.  
In making this determination, the examiner should follow the two-step analysis provided in MPEP 2106(III).  Step 1 asks if the claim is to one of the four statutory categories.  Id.  If yes, Step 2A, Prong One asks whether the claim recites a judicial exception.  MPEP 2106.04(II).  If yes, Step 2A, Prong Two asks whether the claim recites additional elements that integrate the judicial exception into a practical Id.  If no, Step 2B asks whether the claim as a whole amounts to significantly more than the judicial exception.  Id.  If no, then the claim is patent ineligible under 35 U.S.C. 101.  Id.
For Step 2A, Prong One, the judicial exceptions include abstract ideas, laws of nature and natural phenomena.  Id.  The enumerated grouping of abstract ideas include (1) mathematical concepts, (2) certain methods of organizing human activity and (3) mental processes.  MPEP 2106.04(a).  A mental process is a concept that can be performed in the human mind, including observation, evaluation, judgment or opinion.  Id.  The courts do not distinguish between mental processes that are performed entirely in the human mind and those that require a human to use a physical aid to perform the claim limitation.  MPEP 2106.04(a)(2)(III).
For Step 2A, Prong Two, adding insignificant extra-solution activity to the judicial exception, and generally linking the use of the judicial exception to a particular technological environment is insufficient to integrate the judicial exception into a practical application.  MPEP 2106.04(d)(I).  As such, merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely using a computer as a tool to perform an abstract idea, does not integrate the abstract idea into a practical application.  Id. 
For Step 2B, if the additional element or combination of elements is no more than well-understood, routine, conventional activities previously known to the industry, recited at a high level of generality, then the additional element does not favor patent eligibility.  MPEP 2106.05(d).


Claim 2 recites:
2.  The air purifying system of claim 1, wherein the controller is configured to:
determine, based on the comparison, that one or more components of the air purifying system are not functioning in accordance with a predetermined criteria; and
determine a cause as to why the one or more components of the air purifying system are not functioning in accordance with the predetermined criteria.

For Step 1, claim 2 is to one of the four statutory categories, because it describes a system, which is a machine.
For Step 2A, Prong One, claim 2 recites a judicial exception, which is the abstract idea of comparing measured data to a threshold to determine why a component is malfunctioning.  This is an abstract idea, because diagnosing a malfunction is a mental process, as it is a form of judgment or opinion.  See MPEP 2106.04(a).
For Step 2A, Prong Two, claim 2 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, nothing is done with the diagnosis once it is made.
For Step 2B, the claim fails to recite any additional elements, individually or as a whole, that amount to significantly more than the abstract idea.  Rather, the components of the air purifying system are routine and conventional, in view of the prior art cited in the rejections above.


Claims 3 and 4 recite:


4.  The air purifying system of claim 2, wherein the controller is configured to produce an alarm in response to the determination that the one or more components of the air purifying system are not functioning in accordance with the predetermined criteria.

For Step 1, claims 3 and 4 are to one of the four statutory categories, because they each describes a system, which is a machine.
For Step 2A, claims 3 and 4 recite the same abstract idea as in claim 2.
For Step 2B, claims 3 and 4 fail to recite additional elements that integrate the abstract idea into a practical application.  Each claim essentially describes sounding an alarm when one of the components malfunctions.  However, sounding an alarm is not enough to integrate the abstract idea into a practical application, because “the use of alarm limits to trigger alarms” is of “no claim of patentable invention.”  See Parker v. Flook, 437 U.S. 584, 94 (US 1978).
For Step 2B, the claims fail to recite any additional elements, individually or as a whole, that amount to significantly more than the abstract idea.  Rather, the components of the air purifying system are routine and conventional, in view of the prior art cited in the rejections above.



Claim 6 recites:
6.  The air purifying system of claim 1, further comprising a motor speed sensor configured to sense operating speed of the motor and produce motor speed-

For Step 1, claim 6 is to one of the four statutory categories, because it describes a system, which is a machine.
For Step 2A, Prong One, claim 6 recites a judicial exception, which is the abstract idea of generating motor-speed and motor current related data.  This is an abstract idea, because generating data is a mental process, as it is a form of observation.  See MPEP 2106.04(a).
For Step 2A, Prong Two, claim 6 fails to recite any additional elements that integrate the abstract idea into a practical application, because nothing is done with the data after it is generated.
For Step 2B, the claim fails to recite any additional elements, individually or as a whole, that amount to significantly more than the abstract idea.  Rather, the components of the air purifying system are routine and conventional, in view of the prior art cited in the rejections above.
Claim 7 recites:
7.  The air purifying system of claim 6, wherein the controller is configured to receive the motor current-related data and motor speed-related data, and
compare the motor speed-related data and the motor current-related data with corresponding predetermined threshold ranges.

For Step 1, claim 7 is to one of the four statutory categories, because it describes a system, which is a machine.
For Step 2A, Prong One, claim 7 recites a judicial exception, which is the abstract idea of comparing motor speed and motor current related data with See MPEP 2106.04(a).  
For Step 2A, Prong Two, claim 7 fails to recite any additional elements that integrate the abstract idea into a practical application, because nothing is done with the comparison after it is made.
For Step 2B, the claim fails to recite any additional elements, individually or as a whole, that amount to significantly more than the abstract idea.  Rather, the components of the air purifying system are routine and conventional, in view of the prior art cited in the rejections above.
Claim 8 recites:
8.  The air purifying system of claim 7, wherein the controller, based on the comparison of the motor speed-related data and the motor current-related data with their corresponding predetermined threshold ranges, is configured to determine that one or more components of the air purifying system are not functioning in accordance with a predetermined criteria.

For Step 1, claim 8 is to one of the four statutory categories, because it describes a system, which is a machine.
For Step 2A, Prong One, claim 8 recites a judicial exception, which is the abstract idea of determining that components are malfunctioning based on a comparison of measured data to a threshold.  This is an abstract idea, because diagnosing a malfunction is a form of evaluation, judgment and opinion.  See 
For Step 2A, Prong Two, claim 8 fails to recite any additional elements that integrate the abstract idea into a practical application, because nothing is done with the diagnosis after it is made.
For Step 2B, the claim fails to recite any additional elements, individually or as a whole, that amount to significantly more than the abstract idea.  Rather, the components of the air purifying system are routine and conventional, in view of the prior art cited in the rejections above.
Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 37 and 38 recite a limitation that invokes 35 U.S.C. 112(f).
Claim 37 recites:
37.  The air purifying system of claim 1, wherein the airflow path includes an entry airflow path between the air inlet through which the air enters the housing and the air purifying sub-system;
further comprising a sensor housing having the sensor disposed therein, a first air inlet opening in fluid communication with the entry airflow path, a second air inlet opening in fluid communication the exit airflow path, and a suction opening; and
a flow director member disposed in the sensor housing and configured to be moved between a first position…and a second position...  Emphasis added.

The limitation “a flow director member disposed in the sensor housing and configured to be moved between a first position…and a second position” invokes 35 U.S.C. 112(f) because it uses the generic placeholder “member” coupled with the functional language “configured to be moved between a first position…and a second position” without reciting sufficient structure for performing the function.  MPEP 2181(I).  The generic placeholder is not modified by structural language because “flow director” describes the function rather than the structure of the “member.”  While the limitation states that the “flow director member” is “disposed in the sensor housing”—this describes the location of the “flow director member” rather than its structure.
Because the limitation invokes 35 U.S.C. 112(f) its structure is limited to that disclosed in the specification and equivalents thereof.  MPEP 2181(II).  A review of the specification illustrates that the “flow director member” has the structure of element 167 seen in Figs. 7 and 8, and equivalents thereof.  Spec. Figs. 7, 8, [0110].
Claim 38 depends from claim 37, and does not structurally modify the “flow director member.”  Therefore, this interpretation carries through claim 38.  
Allowable Subject Matter
Claims 37 and 38 are allowed.  
Claim 37 is allowable over the prior art cited above, because none of the references disclose
 an air purifying system with a flow director, having the same structure as described in claim 37.
Claim 38 is allowable because it depends from claim 37.
Response to Arguments
Claim Interpretation
The Applicant argues that the “flow director member” of claim 37 is not a means-plus-function limitation.  Applicant Rem. dated Nov. 03, 2021 (“Applicant Rem.”) 17.  Rather, the Applicant asserts that this term is a generic structure used to direct flow through the openings as recited.  Id.  
The Examiner respectfully disagrees.  The “flow director member” limitation is a mean-plus-function limitation.  This limitation is written in means-plus-function format, because it uses the generic placeholder “member” coupled with functional language, without specifying the structure used to perform the function.  The language “flow director” is non-structural because it describes the function of the member.  Additionally, a “flow director” is not understood in the art, as the name of structure that takes its name from the function that it performs.  Therefore, this term is different from terms such as “filter” or “screwdriver.”  See MPEP 2181(I)(A).
35 U.S.C. 101 Rejections 
The Applicant argues that claims 2–4 and 7–8 should not be rejected under 35 U.S.C. 101, because these claims depend from claim 1.  Applicant Rem. 17, 18.  The Examiner respectfully disagrees.  Claims 2–4 and 7–8 are patent ineligible, because they each recite an abstract idea, without any of the claims amounting to significantly more than the abstract idea.  While the abstract idea of each of claims 2–4 and 7–8 is practiced on the air purifying system of claim 1—this system is routine and conventional, in light of the prior art cited.  Additionally, the abstract ideas of claims 
35 U.S.C. 102 and 103 Rejections
Applicant’s arguments, with respect to the primary references, Chung et al., US 6,660,070 and Pendergrass et al., US 2014/0102296  have been fully considered and are persuasive.  The previous rejections are withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0221805.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A non-translated version of Zhao is contained in the record as the 7-page Foreign Reference dated Aug. 25, 2020.  A translated version of Zhao is provided with this communication.  This communication cites to the non-translated version for the figures and the translation for the text.
        
        2 A copy of Jousma is provided with this communication.